Citation Nr: 1627319	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  11-10 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to August 1968. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In October 2015, the Board reopened the issue of entitlement to service connection for a back disability and remanded the claim for additional development and consideration on the merits. 


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his low back disability was incurred during his active military service.


CONCLUSION OF LAW

The criteria for establishing service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting the claim for service connection for a low back disability, no discussion of VCAA compliance is necessary.
 
Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection, a claimant must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA law provides that every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §1111; 38 C.F.R. § 3.304.  Only conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

On examination in January 1968, prior to entrance into service, the Veteran denied recurrent back pain and physical examination at that time revealed a normal spine.  While service treatment records reference a report by the Veteran of back pain prior to service, and despite an August 1968 Medical Board finding of preexisting disability (apparently based in part on the Veteran's report), there is no evidence of record which clearly and unmistakably demonstrates a pre-existing low back disability.  Therefore, the Board finds that there is insufficient evidence to rebut the presumption of soundness.  

Current ongoing treatment records show a low back disability.  VA treatment records document a diagnosis of spondylolisthesis as early as January 2005, based on objective evidence of a bilateral pars interarticularis defect with grade I to II spondylolisthesis and secondary degenerative disc disease on diagnostic imaging.  July 2009 x-ray and March 2010 MRI spinal imaging also showed similar pathology at L5-S1.  Accordingly, the first element of service connection is met.

Turning to an in-service incurrence, the Veteran's STRs show that he was treated for low back complaints.  Initially, in March 1968, the Veteran complained of back pain that started with exercise, and a lumbar strain was diagnosed.  Then, in June 1968, lumbar spine imaging conducted after a back injury revealed second degree spondylolisthesis at L5-S1.  In light of these findings, the Board finds that the second element of service connection is met.

Turning next to the final element of service connection, a causal relationship between the present disability and the injury incurred in service, the record contains a February 2010 opinion from a private chiropractor relating the current disability to trauma.  Specifically, the provider noted the Veteran's diagnoses of bilateral spondylolisthesis of L5 with grade II spondylolisthesis of L5 on S1 and early degenerative disc disease at L5-S1 as shown on July 2009 spinal imaging.  Notably, the provider also noted that the remainder of the lumbosacral spine was negative for pathology.  The provider also documented the Veteran's report of a fall in service and opined that spondylolisthesis with associated degenerative changes in one area is probably the result of trauma.  That opinion was based on physical examination of the Veteran and a reported history by the Veteran that is generally supported by the record.  It also appears to have been based on some review of medical records as evidenced by the provider's discussion of a July 2009 VA imaging report.  Although the provider did not provide extensive rationale, it is clear from the opinion that the provider based his opinion on the finding of pathology "in one area."  Thus, it is considered probative.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the current low back disability was incurred coincident with his service and the third element of service connection is met.  Indeed, imaging in service showed spondylolisthesis was first diagnosed in service, and current pathology essentially limited to L5-S1 is anatomically consistent with that shown in service.

The Board acknowledges May 2011 and November 2015 VA opinions in which the examiners determined that it is less likely than not that the Veteran's current low back disability is related to a fall in service or active service generally.  The Board affords the May 2011 VA opinion less weight, as the examiner provided no rationale for the opinion offered and only addressed whether the current disability is related to a fall in service; the examiner did not opine whether the current disability first manifested in service or is related to other low back complaints documented in service prior to the June 1968 fall.  As for the November 2015 opinion, the Board affords that opinion less weight because it is premised upon the Veteran having a low back disability that pre-existed his entrance into service, and, as explained above, the Board has in this decision determined otherwise.  

The Board is also cognizant of the RO's prior denial based on earlier references to spina bifida occulta and scoliosis, as noted on an October 1968 VA imaging report.  Significantly, however, the January 1968 entrance examination and service treatment records are negative for any such findings suggestive of such congenital disorders.  Furthermore, the February 2010 private chiropractor and both VA examiners expressly found no evidence of spina bifida and/or scoliosis.  Thus, the Board finds no congenital involvement.  

Because each of the three elements for service connection has been met, service connection for a low back disability is warranted.


ORDER

Service connection for a low back disability is granted. 



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


